Exhibit 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
December 14, 2017, is entered into by and between LiveXLive Media, Inc., a
Delaware corporation (the “Company”), and Robert Ellin (the “Executive”). The
Company and the Executive shall collectively be referred to herein as the
“Parties”. Capitalized terms used in this Amendment but not defined herein have
the meanings ascribed to them in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of September 7, 2017 (the “Employment Agreement”);

 

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1.                Amendments to the Employment Agreement.

 

(a)                Section 5.1(a) of the Employment Agreement is hereby amended
by inserting the bold, underlined text and deleting the stricken through text as
follows:

 

“During the Employment Period, the Company shall pay to Executive a cash base
salary from and after the date on which the First Underwritten Public Offering
is consummated (the “Public Offering Date”) at the rate of not less than Five
Six Hundred Fifty Thousand Dollars ($500650,000) per annum. During the
Employment Period, the Board (or the Compensation Committee) shall review
Executive’s annual cash base salary not less frequently than on an annual basis
and may increase (but not decrease, including as it may be increased from time
to time) such base salary. Executive’s annual cash base salary, as it may be
increased from time to time, is referred to herein as the “Base Salary”. The
Company shall pay the Base Salary to Executive in accordance with the Company’s
generally applicable payroll practices for senior executive officers, but not
less frequently than in equal monthly installments.”

 

(b)               Except for the amendments expressly set forth in this Section
1, the text of the Employment Agreement shall remain unchanged and in full force
and effect.

 

Section 2.                Miscellaneous. The provisions of Sections 8.8 and 9 of
the Employment Agreement are incorporated herein by reference.

 

[Signature page follows]



 



 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 

  COMPANY:         LIVEXLIVE MEDIA, INC.         By: /s/ Jerome N. Gold   Name:
Jerome N. Gold   Title:    Chief Financial Officer         EXECUTIVE:        
ROBERT ELLIN         /s/ Robert Ellin   (signature)

 

 

 

 



 

 

 

